Powell, J.
The judgment rendered by the court below without a jury was for the most part correct. The record does not contain any question of such importance as to justify an elaboration of the facts, and we merely give this opinion in connection with the judgment, in order that the latter may be understood by the parties and by the court below. We do not think that the contract sued on authorized the recovery of the items of freight and express on samples; and these sums should have been deducted. We think the testimony of the witness, Mr. Jones, sufficient to authorize the recovery of the item of $4.50 for samples short. A calculation upon this basis shows that the judgment should have been for only $172.29 principal. The account did not bear interest until demand; the evidence in the record does not disclose any date, prior to the date the suit was filed, upon which demand was made. We therefore affirm the judgment, upon the condition that the plaintiff shall write off from his judgment all in excess of $172.29, with interest thereon at 7 per cent, from November 23, 1905; otherwise we direct that a new trial be granted. The costs of bringing the case to this court are chargeable to the defendant in error.

Affirmed, with direction.